Citation Nr: 1035685	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the issue of entitlement to a separate compensable rating 
for uterine fibroids is on appeal?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


(The issue of entitlement to service connection for a bilateral 
foot disorder is the subject of a separate Board decision.)  


INTRODUCTION

The Veteran served on active duty from August 25, 1989, to 
December 8, 1989.  

In October 2007 the Board addressed the following issues: whether 
new and material evidence has been received to reopen a claim for 
service connection for bilateral plantar fasciitis with hallux 
abductovalgus deformities (claimed as bilateral foot condition), 
and, if so, whether service connection is now warranted; 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected status post 
abdominal hysterectomy and right ovary removal; and entitlement 
to a rating in excess of 30 percent for status post abdominal 
hysterectomy due to symptomatic uterine fibroids with residual 
scars.  

In the October 2007 Board decision, it was determined that 
evidence received subsequent to the Board's January 2003 decision 
raised a reasonable possibility of substantiating the bilateral 
foot claim.  In the REMAND portion of the Board's decision, it 
was determined that additional development was warranted 
regarding that claim, as well as the claim for service connection 
for an acquired psychiatric disorder.  

In a September 2009 Board decision, the claim for service 
connection for an acquired psychiatric disorder was again 
remanded for additional development.  The claim for service 
connection for a bilateral foot disorder was denied.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an October 2009 Memorandum Decision, the Court 
determined, in part, that the claim for service connection for an 
acquired psychiatric disorder, claimed as secondary to service-
connected status post abdominal hysterectomy and right ovary 
removal was dismissed for lack of jurisdiction.  It was pointed 
out that as no final Board decision had been issued as to the 
claim for service connection for an acquired psychiatric 
disorder.  That issue remains in appellate status.  Similarly, 
the Court noted that no final Board decision had been issued as 
to the claim for service connection for a bilateral foot 
condition.  That claim was also dismissed for lack of 
jurisdicition.  The Board notes, however, that as noted above, 
the Board had issued a final denial of the claim for service 
connection for a bilateral foot disorder in September 2009.  

In March 2010, the Veteran again appealed to the CAVC, and in a 
March 2010 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand as to the issue of 
entitlement to service connection for a bilateral foot disorder.  
The Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  As noted on the title page of this 
decision, that issue will be addressed in a separate decision.  

Additional developments provided by the October 2009 Memorandum 
Decision include that the Board's decision denying the 
Appellant's claim seeking an increased rating for status post 
abdominal hysterectomy due to symptomatic uterine fibroids with 
residuals scars was affirmed.  That issue is no longer on appeal.  
The issue for consideration in the decision below is the claim 
for an increased rating for uterine fibroids.  The Court REMANDED 
this issue to the Board to provide adequate reasons or bases for 
its finding that the claim for an increased rating due to uterine 
fibroids was not on appeal or to adjudicate the matter, as 
appropriate, with an adequate statement of reasons or bases.  


FINDINGS OF FACT

1.  When the Veteran's gynecological condition was first granted 
service connection upon rating decision in May 2002, her 
condition was rated based on her symptoms at each stage of the 
condition for which she was eligible for a rating disability.  

2.  This resulted in staged ratings based on her contemporaneous 
symptoms and reclassification of her service-connected disorder 
following her hysterectomy in 2001.  This reclassification 
subsumed the previously separately rated uterine fibroids.  That 
condition became part and parcel of her service-connected 
gynecological condition and may no longer be addressed separately 
as a matter of law.  

3.  Thus, the issue of entitlement to a separate compensable 
rating for uterine fibroids is not on appeal as that pathology 
was addressed by the Board in October 2007 when it was determined 
that a rating in excess of 30 percent was not warranted for 
status post abdominal hysterectomy due to symptomatic uterine 
fibroids with residuals scars.  And, as already noted, the Court 
affirmed this denial in the October 2009 Memorandum Decision.  


CONCLUSION OF LAW

The issue of entitlement to a separate compensable rating for 
uterine fibroids was resolved in October 2007 when the Board 
addressed the Veteran's service-connected gynecological condition 
which had been reclassified to include that condition as part and 
parcel of the service-connected disorder.  There remains no 
further question of law or fact for the Board to decide regarding 
such an issue.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.14 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim. When VA receives a complete or 
substantially complete application, it will notify the claimant 
of any information and medical or lay evidence that is necessary 
to substantiate the claim. VA will inform the claimant which 
information and evidence, if any, the claimant is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004).

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to obtain other relevant medical 
records.  The duty to assist also requires VA to provide the 
claimant with a medical examination or a medical opinion when 
such an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).

The issue before the Board is whether the issue of entitlement to 
a separate compensable rating for uterine fibroids is on appeal.  
The Board's review is limited to interpreting the pertinent law 
and regulations.  The Court has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Analysis

In a May 2002 rating decision, service connection for uterine 
fibroids was established.  A 10 percent rating from December 9, 
1989, was assigned, to be followed by a 30 percent rating from 
July 20, 1998, to September 24, 2001.  Service connection was 
also established for status post abdominal hysterectomy due to 
symptomatic uterine fibroids.  A temporary total rating (TTR) of 
100 percent was assigned from September 24, 2001, to January 1, 
2002, (due to post surgical convalescence following the Veteran's 
hospitalization for removal of the uterus).  Following the TTR, a 
30 percent rating was assigned effective from January 1, 2002.  
This 30 percent rating has been confirmed and continued on 
numerous occasions since the May 2002 rating decision and remains 
in effect to the present day.  

In effect, from the date of the May 2002 rating decision, the 
service-connected uterine fibroids were separately rated from 
December 1989 through September 2001.  But, following the 
Veteran's hospitalization for a hysterectomy in September 2001, 
that condition was subsumed by the RO's reclassification of her 
service-connected disorder as status post abdominal hysterectomy 
due to symptomatic uterine fibroids.  In other words, the 
initially assigned two service-connected conditions became one.  
Thus, the issue of entitlement to an increased rating for uterine 
fibroids was adequately addressed when the Board determined that 
a rating in excess of 30 percent was not warranted for service-
connected status post abdominal hysterectomy due to symptomatic 
uterine fibroids.  It is pointed out that the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2009).  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the evaluation 
of the same manifestations under different diagnoses are to be 
avoided.  Id.  Esteban v. Brown, 6 Vet. App. (1994).  

In this case, the increased rating issue is properly classified 
as entitlement to an increased rating for status post abdominal 
hysterectomy due to symptomatic uterine fibroids with residual 
scars.  Separately addressing the issue of an increased rating of 
uterine fibroids is prohibited by the appropriate laws and 
regulations.  38 C.F.R. § 4.14 (2009).  


	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to a separate compensable rating for 
uterine fibroids is not on appeal.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


